CM ADVISORS FAMILY OF FUNDS FILED VIA EDGAR September 14, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CM Advisors Family of Funds File Nos. 333-101585; 811-21260 Ladies and Gentlemen: On behalf of the CM Advisors Family of Funds (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 18 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishing CM Advisors Micro Cap Value Fund, a new series of CM Advisors Family of Funds. Please direct any comments or questions to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
